                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ THIRD RESPONSE
                                                  )   TO THE COURT’S MAY 19, 2020
                                                  )   ORDER
                       Respondents.               )



       Pursuant to the Court’s May 19, 2020 Order, ECF No. 85, Respondents respectfully

submit these following responses in compliance with the requirements of that Order:

A.     HOME CONFINEMENT

       In its order, the Court instructed Respondents to “make full use of the home confinement

authority” and to “(a) eliminate all requirements that the inmate have served some part of his

sentence to be eligible for home confinement; (b) disregard any incident reports at the low or

moderate severity levels (300 or 400 levels); (c) disregard the violence offense restriction for any

inmate whose underlying conviction involved an offense that occurred more than 5 years ago or

for which the only basis or denial is a prior violent offense; (d) grant home confinement to

inmates who were previously deemed ineligible solely on the basis of a Low PATTERN risk

score; and (e) eliminate the requirement that the inmate be a U.S. citizen.” (ECF No. 85 PageID

# 1129.) The Court further ordered Respondents to provide a detailed description of the basis for
the denial of home confinement to any subclass members that Respondents find do not meet the

Court’s home confinement criteria. Respondents hereby notify the Court that BOP has re-

evaluated every subclass member’s eligibility for home confinement. Documentation of those

re-evaluations have been provided to Petitioners. Of the 846 inmates reviewed, 80 were

identified for further review by BOP’s Correctional Programs Division. Twenty-six (26) of

those cases were forwarded to BOP Central Office last week, with 8 approved for transfer and 18

approved home confinement placement. Placement of the remaining 54 is still being determined.

B.     TRANSFER

       In its Order, the Court instructed Respondents that, “for each inmate Respondents

continue to deem ineligible for home confinement or compassionate release, Respondents are

ordered to show cause in the form of an individualized determination for why that inmate cannot

be transferred to another BOP facility where social distancing is possible….” Respondents

notify the Court that the subclass members who are ineligible for release are being transferred to

other BOP facilities where social distancing is possible. BOP has started placing groups of

subclass members in quarantine for transfer as space is available in the quarantine areas. Inmates

with the most severe medical Care Levels and highest risk were prioritized for placement in

quarantine. Assuming negative COVID-19 tests for the quarantine group, the first group of

subclass members are scheduled to be transferred out of Elkton on or about June 5, 2020.




                                                     (Signatures on next page)




                                                2
    Respectfully submitted,

    JUSTIN E. HERDMAN
    United States Attorney

By: /s/ James R. Bennett II
    James R. Bennett II (OH #0071663)
    Sara E. DeCaro (OH #0072485)
    David M. DeVito (CA #243695)
    Assistant United States Attorneys
    United States Courthouse
    801 West Superior Ave., Suite 400
    Cleveland, Ohio 44113
    216-622-3988 - Bennett
    216-522-4982 - Fax
    James.Bennett4@usdoj.gov
    Sara.DeCaro@usdoj.gov

    Attorneys for Respondents




     3
